 1
 2                                                                                          JS-6
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         MARNEY K. BEATTY,                 ) NO. CV 18-7934-KS
11                                         )
                      Plaintiff,
12            v.                           )
                                           ) JUDGMENT
13                                         )
         ANDREW M. SAUL,1 Commissioner )
14
         of Social Security,               )
15                           Defendant.    )
16       _________________________________ )
17
               Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
18
         decision of the Commissioner of the Social Security Administration is reversed, and the above-
19
         captioned action is remanded for further proceedings consistent with the provisions of the
20
         Memorandum Opinion and Order.
21
22
         DATE: January 31, 2020
23
24                                                                 __________________________________
                                                                           KAREN L. STEVENSON
25
                                                                   UNITED STATES MAGISTRATE JUDGE
26
27   1
               The Court notes that Andrew M. Saul is now the Commissioner of the Social Security Administration.
     Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be amended
28   to substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.
